                 Case 2:20-cv-01031-BJR Document 11 Filed 07/13/20 Page 1 of 1




 1

 2

 3                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 4                                        AT SEATTLE
 5                                       )
     DAVE J. LIEBRICH,                   )               CASE NO. 2:20-cv-01031-BJR
 6                                       )
                             Plaintiff,  )               ORDER GRANTING VOLUNTARY
 7                                       )               DISMISSAL OF CASE
                 v.                      )
 8                                       )
     NEWREZ, LLC; DEUTSCHE NATIONAL )
 9   TRUST COMPANY, as Trustee for       )
     SOUNDVIEW HOME LOAN TRUST           )
10   2006-OPTS, ASSET BACKED             )
     CERTIFICATES, SERIES 2006-OPTS;     )
11   QUALITY LOAN SERVICE CORP. OF )
     WASHINTON; and DOES 1 10,           )
12                                       )
                             Defendants. )
13   ____________________________________)
14

15             Before the Court is       s Notice of Voluntary Dismissal Against All Defendants. Dkt.

16   No. 10.                                                                                      .
17

18
               DATED this 13th day of July, 2020.
19

20
                                                         _______________________________
21                                                       BARBARA J. ROTHSTEIN
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25
                                                     1
